 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     GERALD S. COMPLITA,                              CASE NO. C19-5285 BHS
 8
                             Petitioner,              ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION

10   JEFFREY A. UTTECHT,

11                           Respondent.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable David W. Christel, United States Magistrate Judge, Dkt. 16, and

15   Petitioner Gerald Complita’s (“Complita”) objections to the R&R, Dkt. 17.

16          On July 9, 2019, Judge Christel issued the R&R recommending that the Court

17   dismiss Complita’s petition without prejudice for failure to exhaust. Dkt. 16. On July

18   22, 2019, Complita filed objections. Dkt. 17.

19          The district judge must determine de novo any part of the magistrate judge’s

20   disposition that has been properly objected to. The district judge may accept, reject, or

21   modify the recommended disposition; receive further evidence; or return the matter to the

22   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).


     ORDER - 1
 1          In this case, Complita contests the well-settled and binding precedent that he must

 2   exhaust his state court remedies before seeking relief in a federal habeas petition. Dkt.

 3   17. Complita’s argument do not persuade the Court to carve out an exception to “one of

 4   the pillars of federal habeas corpus jurisprudence.” Calderon v. U.S. Dist. Court for N.

 5   Dist. of California, 134 F.3d 981, 984 (9th Cir. 1998). Therefore, the Court having

 6   considered the R&R, Complita’s objections, and the remaining record, does hereby find

 7   and order as follows:

 8          (1)    The R&R is ADOPTED;

 9          (2)    Complita’s petition is DISMISSED without prejudice;

10          (3)    A Certificate of Appealability is DENIED; and

11          (4)    The Clerk shall enter a JUDGMENT and close the case.

12          Dated this 6th day of September, 2019.

13

14

15
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

16

17

18

19

20

21

22


     ORDER - 2
